Douglas, J.,
concurring. I concur with the majority. I write separately to respond, in part, to the dissent of Justice Cook. That dissent says that the majority “depart[s] from the sound reasoning contained in Dues and Tomlinson.” I respectfully submit that the majority is doing no more than returning the law to where it was before Dues and Tomlinson were decided. The change in the law was brought about by intervening elections which placed new justices on this court. If the often-quoted (when convenient) rule of stare decisis had been followed, then the law in the case now before us would have remained as it was pre-Dues and Tomlinson.
The statute in question, R.C. 3937.18(A)(1), provides that insurance policies issued in this state must include uninsured motorist coverage “for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury * * * suffered by any person insured under the policy.” In this case, we know (1) that the policy in question contains an uninsured motorist provision; (2) that Mr. Schaefer is an insured under that policy; and (3) that he is legally entitled to recover damages for his loss of consortium claim (his damages) from the uninsured motorist tortfeasor. These are the only qualifications. The statute *559does not say that by policy language, these rights of an insured may be limited or compromised.
In Sexton v. State Farm Mut. Auto. Ins. Co. (1982), 69 Ohio St.2d 431, 23 O.O.3d 385, 433 N.E.2d 555, a father had a derivative claim arising out of the death of his seventeen-year-old daughter, who was killed as a result of an automobile accident caused by an uninsured driver. In a four-to-three vote, this court held that the father had a separate claim under his own insurance policy even though the daughter was not an insured under the terms of the father’s policy. This court did so in interpreting R.C. 3937.18.
Two years later, in 1984, this court decided Auto-Owners Mut. Ins. Co. v. Lewis (1984), 10 Ohio St.3d 156, 10 OBR 490, 462 N.E.2d 396. Between the decision in Sexton in February 1982 and the decision in Lewis in April 1984, the election of November 1982 took place. In that election one of the dissenting votes in Sexton was replaced by a new justice, who then voted with the majority in Lewis. In Lewis, this court held in paragraph two of the syllabus, unambiguously and unequivocally, that “[w]here separate and independent causes of action arise from injuries caused by an uninsured motorist and such injuries are covered by the uninsured motorist provision of an automobile insurance policy, the policy limits applicable to uninsured motorist coverage will be available to each cause of action.” (Emphasis added.) The vote was five to two, with the two dissenters being two of the three dissenters in Sexton, continuing their dissent.
Then, in April 1988, this court decided Dues v. Hodge (1988), 36 Ohio St.3d 46, 521 N.E.2d 789. Between the 1984 decision in Lewis and the 1988 decision in Dues, two more elections (November 1984 and November 1986) took place. At the 1984 election, two new justices joined the court. The two justices in dissent in Lewis remained on the court. At the 1986 election, two more new justices were elected, replacing two of the justices who were in the majority in Lewis. Combined, these two elections (1984 and 1986) brought about a new majority deciding the issue that is, once again, before us. Thus, in April 1988, in Dues, a majority of this court overruled paragraph two of the syllabus in Lewis (although not doing so in the syllabus of Dues) and held in paragraph two of the syllabus of Dues that “[a]n insurance policy provision that limits recovery for all causes of action arising out of bodily injury to one person to a single limit of liability is a valid restriction of uninsured motorist coverage.” This was, of course, completely opposite to the holding in Lewis (and arguably Sexton), case law that had been in effect only since 1984 (Lewis) and 1982 {Sexton). The only intervening events effecting this change were two elections (1984 and 1986).
Subsequently, in Tomlinson v. Skolnik (1989), 44 Ohio St.3d 11, 540 N.E.2d 716, with a visiting judge joining the majority to make four and one of the members of the Dues majority now joining the dissenters (albeit for a different *560reason), this court by a vote of four to three reaffirmed and followed paragraph two of the syllabus of Dues. Thus, until today, the law of Dues and Tomlinson, which changed the law of Lewis (and Sexton), remained.
Now, yet two more elections affecting this equation (November 1988 and November 1992) were held. Today, a new majority (which includes one of the justices dissenting in Dues and Tomlinson), returns the law to what it was {Lewis) before all of this started. Accordingly, I concur.